       Case 2:18-cv-00811-MV-GJF Document 118 Filed 05/29/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

JONATHAN FELPS, Individually and
On Behalf of All Others Similarly Situated,

       Plaintiffs,

v.                                                            No. 18-811 MV/GJF

MEWBOURNE OIL COMPANY, INC.

               Defendant.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Defendants’ Amended Motion to Strike

Portions of Declarations Submitted by Plaintiff in Motion for Class Certification for Liability

Only Under Rule 23(b)(3) [Doc. 77].      The Court, having considered the motion and relevant

law, finds that the motion is well-taken in part and will be granted in part.

                                         BACKGROUND

       Defendant Mewbourne Oil Company is an oil and gas production company doing

business in New Mexico, Oklahoma, and Texas.         Doc. 36 ¶ 16.   From 2014 to October 2016,

Plaintiff Jonathan Felps worked as a Lease Operator, or Pumper, for Defendant at its Hobbs,

New Mexico location. Id. ¶¶ 17-18.       Because Defendant misclassified its Lease Operators as

exempt from the overtime protections of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201, et seq., id. ¶ 57, all Lease Operators employed by Defendants, including Plaintiff, were paid

only a base salary and received no additional compensation for hours worked in excess of 40

hours a week. Id. ¶ 23.     As a result, Plaintiff commenced this action “individually and on

behalf of all others similarly situated” against Defendant, asserting violations of both the FLSA

and the New Mexico Minimum Wage Act.           Doc. 36.
                                                 1
       Case 2:18-cv-00811-MV-GJF Document 118 Filed 05/29/20 Page 2 of 8



       In the course of these proceedings, Plaintiff filed a motion asking the Court to certify a

class for liability under Rule 23(B)(3). Doc. 62. In support of that motion, Defendant

submitted Declarations (collectively, the “Declarations”) of, inter alia, Tyson Fletcher, Ross

Menefee, Doug Thompson, Danny Stark, Michael Morris, Justin Levario, Jeffery Fraley, and

Brandon Brown (collectively, the “Declarants”).      Doc. 62-1 to 62-8. On the instant motion,

Defendant asks the Court to strike certain testimony from the Declarations.    Doc. 77.    Plaintiff

opposes that request.   Doc. 80.

                                          DISCUSSION

       Defendant asks the Court to strike the following testimony, which appears in similar form

in each of the Declarations:   “other Lease Operators employed by Mewbourne also worked long

hours and frequently work more than forty hours per week,” Docs. 62-1 ¶ 6, 62-2 ¶ 7, 62-3 ¶ 7,

62-4 ¶ 7, 62-5 ¶ 8, 62-6 ¶ 10, 62-7 ¶ 7, 62-8 ¶ 6; “other Lease Operators were . . . paid the same

way” as the Declarant, Docs. 62-1 ¶ 5, 62-2 ¶ 6, 62-3 ¶ 6, 62-4 ¶ 6, 62-5 ¶ 7, 62-6 ¶ 5, 62-7 ¶ 6,

62-8 ¶ 5; and “Mewbourne knew that its Lease Operators were working significant amounts of

overtime,” Docs. 62-1 ¶ 7, 62-3 ¶ 8, 62-4 ¶ 8, 62-6 ¶ 11, 62-7 ¶ 8.   In addition, Defendant asks

the Court to strike from the Fletcher Declaration the testimony that Fletcher “believe[s] there are

many current and former Lease Operators . . . who would join a collective action to try to recover

their unpaid off-the-clock overtime compensation from Mewbourne,” Doc. 62-1 ¶ 10, and to

strike from the Thompson Declaration the testimony that Thompson’s “supervisor, Matt Gandy .

. . acknowledged that [his] route required a twelve-hour day, at minimum.” Doc. 62-3 ¶ 8.

According to Defendant, this testimony (1) is not based on personal knowledge and thus runs

afoul of Rule 602 of the Federal Rules of Evidence and (2) constitutes inadmissible hearsay in

violation of Rule 801 of the Federal Rules of Evidence.

                                                 2
       Case 2:18-cv-00811-MV-GJF Document 118 Filed 05/29/20 Page 3 of 8



          Rule 602 provides that “[a] witness may testify to a matter only if evidence is introduced

sufficient to support a finding that the witness has personal knowledge of the matter.” Fed. R.

Evid. 602.     “Although the proponent bears the burden of establishing personal knowledge under

Rule 602, ‘[e]vidence to prove personal knowledge may consist of the witness’s own

testimony.’” United States v. Gutierrez de Lopez, 761 F.3d 1123, 1132 (10th Cir. 2014) (citing

Fed. R. Evid. 602); see also 11 Moore’s Federal Practice, § 56.94[2][b] (“Sometimes personal

knowledge may be inferred from the content or context of the affidavit.”). “This standard is not

difficult to meet.” Gutierrez de Lopez, 761 F.3d at 1132. Accordingly, “[a] court should

exclude testimony for lack of personal knowledge ‘only if in the proper exercise of the trial

court’s discretion it finds that the witness could not have actually perceived or observed that

which he testifies to.’” Id. (quoting United States v. Sinclair, 109 F.3d 1527, 1536 (10th Cir.

1997)).     Notably, “a reasonable inference can be drawn” that a declarant has personal

knowledge regarding policies and practices of an employer by virtue of his or her position as an

employee. Tulsa Zoo Mgm’t, Inc. v. Peckham Guyton Albers & Viets, Inc., No. 17-cv-644,

2019 WL 1029544, at *8 (N.D. Okla. Mar. 4, 2019) (“Personal knowledge may be inferred from

[Correll’s] position[.]”); Pipkin v. Mortg. Creditcorp, Inc., 72 F.3d 138, 1995 WL 747437, at *4

n.5 (10th Cir. 1995) (holding that employees’ positions were sufficient to meet personal

knowledge requirement).

          Thus, if a reasonable inference can be drawn from a declaration itself that the declarant

“has personal knowledge of a fact, the [declarant] may testify about that fact.”    Gutierrez de

Lopez, 761 F.3d at 1133.      “If, however, the [declarant] merely has personal knowledge of an

out-of-court statement offered to prove the fact asserted in that statement – but not the

underlying fact – then his or her testimony must comply with the hearsay rule.      Id. (citing Fed.

                                                   3
          Case 2:18-cv-00811-MV-GJF Document 118 Filed 05/29/20 Page 4 of 8



R. Evid. 602 advisory committee’s notes (1972) (observing that Rule 602 “does not govern the

situation of a witness who testifies to a hearsay statement as such, if he has personal knowledge

of the making of the statement” because the rule governing hearsay “would be applicable”)).

Under Rule 801, hearsay – an out-of-court statement offered “to prove the truth of the matter

asserted,” Fed. R. Evid. 801(c)(2) – is inadmissible unless it falls into a recognized exception.

Fed. R. Evid. 802.

          Defendant first moves to strike each Declarant’s testimony that other Lease Operators

employed by Mewbourne worked long hours and frequently work more than forty hours per

week, just as did the Declarant.    Each Declarant indicates that he “worked alongside the other

Lease Operators and was able to observe them at work,” and knows about their work hours

“based on [his] conversations with and observations of other Lease Operators.” See, e.g., Doc.

62-1 ¶¶ 4, 6. The Declarants thus sufficiently establish through their testimony that they have

personal knowledge of the hours worked by their fellow employees.

          If this testimony were based solely on “conversations” with fellow employees (or in other

words, out-of-court statements made by their colleagues), that testimony would constitute

hearsay.     The Court need not address whether this hearsay is admissible, however, because the

Declarants also base their testimony on their observations of their colleagues.   These personal

observations provide a valid basis for personal knowledge and do not implicate any hearsay

issues.    Accordingly, each Declarant’s testimony that other Lease Operators employed by

Mewbourne worked long hours and frequently work more than forty hours per week, just as did

the Declarant, is admissible.

          Next, Defendant moves to strike each Declarant’s testimony that Mewbourne’s other

Lease Operators were classified as “exempt” and “paid the same way” as was the Declarant.

                                                  4
       Case 2:18-cv-00811-MV-GJF Document 118 Filed 05/29/20 Page 5 of 8



Each Declarant indicates that he knows this to be true “based on [his] conversations with other

Lease Operators.” See, e.g., Doc. 62-1 ¶ 5.        Accordingly, the only basis provided for the

Declarant’s knowledge of how his colleagues were paid is conversations with, or out-of-court

statements by, those colleagues.   As these statements are recounted “to prove the truth of the

matter asserted,” namely, that the other Lease Operators were paid as exempt employees, they

are admissible only if they fit into a recognized exception to the hearsay rules.

       Plaintiff argues that these statements are not hearsay because they are admissions of a

party-opponent.    Doc. 80 at 5.   Rule 801(d)(2) of the Federal Rules of Evidence provides that a

statement offered against a party-opponent is not hearsay if it was made by an employee of the

party-opponent on a matter within the scope of the employment relationship, while that

relationship existed.   Fed. R. Evid. 801(d)(2).     It “would be error” to consider statements by

fellow Lease Operators as admissions of a party-opponent, however, as “[u]nder [the Tenth

Circuit’s] controlling precedent, an employee’s statements are not attributable to [his or] her

employer as a party-opponent admission in an employment dispute unless the employee was

‘involved in the decisionmaking process affecting the employment action’ at issue.” Ellis v.

J.R.’s Country Stores, Inc., 779 F.3d 1184, 1202 (10th Cir. 2015) (quoting Johnson v. Weld Cty.,

594 F.3d 1202, 1208-09 (10th Cir. 2010)).

       Here, Plaintiff does not argue, nor would it be convincing if he did, that other Lease

Operators were involved in the decision-making process affecting Mewbourne’s classification of

its Lease Operators as exempt. Instead, the Lease Operators are allegedly the employees on the

receiving end of that decision-making process. Accordingly, fellow Lease Operators’

statements are not admissible as statements of a party-opponent, and thus are hearsay. Because

these statements are the only basis for each Declarant’s personal knowledge of how his

                                                    5
       Case 2:18-cv-00811-MV-GJF Document 118 Filed 05/29/20 Page 6 of 8



colleagues were paid, each Declarant’s testimony that Mewbourne’s other Lease Operators were

classified as “exempt” and “paid the same way” as was the Declarant is not admissible.

       Further, Defendant moves to strike each Declarant’s testimony that Mewbourne knew

that its Lease Operators were working significant amounts of overtime. Each Declarant testifies

that he knows this to be true because “Mewbourne scheduled [their] work hours and [their]

supervisors knew how many hours [they] were working per week.”           See, e.g., Doc. 62-1 ¶ 7.

Further, Thompson testifies that he, himself, “informed [his] supervisors about the amount of

time it was taking [him] to complete the assigned routes,” and that, “on one occasion, [his]

supervisor, Matt Gandy, rode along with [him] on [his] route.”      Doc. 62-3 ¶ 8.    Similarly,

Stark testifies that he “was communicating with [his] supervisors regularly, including late into

the night after [he] finished [his] route,” and also entered “well data” into a computer program,

which “typically took two hours per day . . . after [he] finished [his] route.”   Doc. 62-4 ¶ 8.

Fraley testifies similarly, and also adds that he “complained to [his] supervisor about working

long hours without being paid any overtime.” Doc. 62-7 ¶ 8.        Levario testifies that he worked

as a Lead Pumper and based on that experience, he knows that Lead Pumpers knew Lease

Operators “were working more than forty hours per week,” and “had access to whatever Lease

Operators entered into the [computer] system and would tell when Lease Operators entered it.”

Doc. 62-4 ¶ 11.

       All of this testimony establishes that the Declarants had personal knowledge that

Mewbourne knew that its Lease Operators were working significant amounts of overtime.              As

employees, the Lease Operators were privy to how things worked, including who scheduled their

hours, how those hours were scheduled, and how their computer entries were reviewed. As

noted above, a reasonable inference can be drawn that a declarant has personal knowledge

                                                  6
       Case 2:18-cv-00811-MV-GJF Document 118 Filed 05/29/20 Page 7 of 8



regarding policies and practices of an employer by virtue of his or her position as an employee.

Further, the Declarants certainly have personal knowledge of their own communications to and

time spent with supervisors.      Thus, a reasonable inference can be drawn from the Declarations

themselves that each Declarant has personal knowledge that its employer knew what kind of

hours they were working.       Further, none of the Declarants rely on out-of-court statements as the

basis for this knowledge.     Accordingly, the Declarants’ testimony that Mewbourne knew they

were working overtime is admissible.

       Defendant also moves to strike from the Fletcher Declaration the testimony that Fletcher

“believe[s] there are many current and former Lease Operators . . . who would join a collective

action to try to recover their unpaid off-the-clock overtime compensation from Mewbourne.”

Doc. 62-1 ¶ 10.      Fletcher testifies that he formed this belief “[i]n getting to know other Lease

Operators at Mewbourne.” Id.          The Court agrees that this testimony is too vague a basis from

which to infer personal knowledge, and also raises the specter of a hearsay violation.

Accordingly, Fletcher’s statement about his belief as to others who would join a collective action

is not admissible.

       Finally, Defendant moves to strike from the Thompson Declaration the testimony that

Thompson’s “supervisor, Matt Gandy . . . acknowledged that [his] route required a twelve-hour

day, at minimum.”       Doc. 62-3 ¶ 8. Defendant argues that this is hearsay; Plaintiff argues that

it is an admission of a party-opponent.     It appears undisputed that Gandy was Thompson’s

supervisor, and that his alleged statement was made during the existence of Thompson’s

employment with Mewbourne.          “A supervisor is generally expected to relay messages from the

company or a general manager to an employee.”           Yontz v. AMF Sci. Drilling Int’l Inc., 962

F.2d 18, 1992 WL 98000, at *4 (10th Cir. 1992). Thus, under Rule 801(d)(2)(D), Gandy’s

                                                    7
       Case 2:18-cv-00811-MV-GJF Document 118 Filed 05/29/20 Page 8 of 8



statement to Thompson was not hearsay.      Id.; see also Bloomer v. UPS, Inc., No. 06-cv-850,

2007 WL 2729365, at *2 (W.D. Okla. Sept. 19, 2007) (“As to the statement of the supervisor

recounted in the chronology, the court concludes, on the basis of the evidence before it, that the

statement is not hearsay within the meaning of Fed. R. Evid. 801(d)(2)(D)”).     Thompson’s

testimony that his supervisor acknowledged that his route required, at a minimum, a twelve-hour

day is admissible as an admission of a party-opponent.

                                         CONCLUSION

       For the foregoing reasons, all of the testimony at issue is admissible, save each

Declarant’s testimony that Mewbourne’s other Lease Operators were classified as exempt and

paid the same way as was the Declarant and Fletcher’s testimony that he believes there are many

current and former Lease Operators who would join a collective action to try to recover their

unpaid off-the-clock overtime compensation from Mewbourne.

       IT IS THEREFORE ORDERED that Defendants’ Amended Motion to Strike Portions

of Declarations Submitted by Plaintiff in Motion for Class Certification for Liability Only Under

Rule 23(b)(3) [Doc. 77] is GRANTED in part, as follows: each Declarant’s testimony that

Mewbourne’s other Lease Operators were classified as “exempt” and “paid the same way” as

was the Declarant, and Fletcher’s testimony that he “believe[s] there are many current and

former Lease Operators . . . who would join a collective action to try to recover their unpaid off-

the-clock overtime compensation from Mewbourne” are stricken from the record.

       DATED this 29th day of May, 2020.


                                              MARTHA VÁZQUEZ
                                              United States District Judge




                                                 8
